DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.

Status of the Claims
This action is in response to papers filed 05/17/2021 in which claims 54, 58, and 63 were canceled; claims 1-30 were withdrawn; and claim 59 was amended. All the amendments have been thoroughly reviewed and entered.
Claims 31-53, 55-57, 59-62 and 64-76 are under examination.

Withdrawn Objection/Rejections
	The objection to claim 59 under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim, is withdrawn, in view of Applicant’s amendment to claim 59.


Maintained Objections
Claim Objections
Claims 36 and 37 remain objected to because of the following informalities: the term “ethylcellulose” is recited twice in the claims.  Appropriate correction is required.
Claim 57 remains objected to because of the following informalities: the term “in” is recited twice in the claim.  Appropriate correction is required.

Response to Arguments
	In Applicant’s response filed 05/17/2021, Applicant did not address the objections above for claims 36-37 and 57. Thus, the objections to claims 36-37 and 57 are maintained for the reason of record.

Claim Interpretation
Claims 60-62 and 64-76 are structured as a product-by-process. Thus, claims 60-62 and 64-76 will be interpreted and examined for art rejections purposes (103 rejections) as product-by-process type claims. MPEP 2113 [R-1] states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the 

Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-42, 48-49, 55-57, 59-62, 64-67, and 73-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al (16 March 2017; WO 2017/042731 A1) in view of Kim (29 March 2007; US 2007/0071826 A1) and Kulkarni et al (23 August 2012; US 2012/0214833 A1).
The product-by-process claim interpretation applies in this rejection.
Regarding claims 31, 60 and 73-75, Ray teaches a pharmaceutical composition comprising an amorphous dispersion of an active ingredient such as selexipag, and one or more pharmaceutical acceptable carrier including polymers, binders, surfactants, monosaccharides, polysaccharides, gums, proteins, and lubricants such as stearic acid, magnesium stearate, calcium stearate, zinc stearate, and sodium stearyl fumarate (page 7, lines 4-19; page 8; page 9, lines 1-13; claims 11, 12, 18 and 19).

Kim teaches an amorphous particles dispersion comprising one or more active ingredients, a solid fat such as fatty alcohols and fatty acids including stearic acid, and a surfactant such as polyvinylpyrrolidone (Abstract; [0020], [0026], [0028]-[0030], [0038], [0041]; Examples 1-20).
It would have been obvious to one of ordinary skill in the art to modify the amorphous dispersion of Ray such that the pharmaceutical acceptable carrier is a combination of a surfactant such as polyvinylpyrrolidone and a solid fat such as fatty acids including stearic acid, and produce the claimed invention. One of ordinary skill in the art would have been motivated do so because Kim provided the guidance to do so by teaching that polyvinylpyrrolidone and fatty acids including stearic acid can be selected as the pharmaceutical acceptable carriers in the amorphous dispersion of Ray and such use of polyvinylpyrrolidone and fatty acids including stearic acids improve the dispersability and stability of the active ingredient particles in the dispersion (Kim: [0046]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to manipulating the amorphous dispersion of Ray such that polyvinylpyrrolidone and fatty acids such as stearic acid as the pharmaceutical acceptable carriers with a reasonable expectation of providing a resultant amorphous solid dispersion with improved dispersability and stability of the active ingredient particles in the dispersion.

It is also noted that how the pharmaceutical composition is produced as recited in claims 60 and 73-75 (thermal processing or solvent evaporation) is immaterial to the patentability of the product, and determination of patentability is based on the product itself; Thus, the structural components of the pharmaceutical composition comprising an amorphous dispersion of an active pharmaceutical ingredient, one or more pharmaceutical acceptable excipients and lubricant such as an alcohol, a stearate, a carboxylic acid, a glyceryl, sodium stearyl fumarate or ascorbyl palmitate, and wherein said lubricant is located within an internal phase of said amorphous dispersion and itself amorphous and wherein said active pharmaceutical ingredient is not vemurafenib, as required by claims 31, 60 and 73-75 have been met by the combined teachings of Ray, Kim and Kulkarni supra.

Regarding claims 33, 34, 36-38 and 61, Ray teaches the one or more pharmaceutical acceptable carriers is selected from polyvinylpyrrolidones (homopolymers or copolymers of N-vinyl pyrrolidone), ethyl cellulose, hydroxypropylcellulose (HPC), methylcellulose (MC), cellulose acetate phthalate (CAP), hydroxypropylmethylcellulose phthalate (HPMC-P), hydroxylpropyl methylcellulose acetate succinate (HPMC-AS), carboxymethylethylcellulose (CMEC), carboxymethyl cellulose, sodium carboxymethyl cellulose, cellulose acetate butyrate, polyethyleneglycols of various molecular weights, polyethylene -/polypropylene-/polyethylene-oxide block copolymers, polymethacrylates, polyvinylalcohol (PVA) and co-polymers thereof with PVP, aminoalkyl methacrylate copolymer E, aminoalkyl methacryl copolymer RS, methacrylic acid copolymer L, methacrylic acid copolymer LD, methacrylic acid copolymer S, and carboxylvinyl polymer, polyvinylpyrrolidones (homopolymers or copolymers of N-vinyl pyrrolidone), sodium lauryl sulfate, polysorbate 80, sucrose fatty acid ester, polyoxyl 40 stearate, polyoxyethylene 60 hydrogenated castor oil, sorbitan monostearate, and sorbitan monopalmitate (Ray: pages 8-9; claim 19). 
Regarding claims 35 and 62, Ray teaches a plasticizer can be added as one of the pharmaceutical acceptable carriers (Ray: page 9, lines 1-17; claim 19).
Regarding claims 39 and 64, as discussed above, Kim teaches and provide the guidance for cetyl alcohol as the lubricant.

Regarding claims 41 and 66, Ray teaches stearic acid as a suitable lubricant (page 9, line 4; claim 19).
Regarding claims 42 and 67, Kim provided the guidance for using mono- or di-glycerides having saturated fatty acid group with C10-C22 as the lubricant (Kim: [0028] and claim 10). Kulkarni teaches and provide guidance for including glyceryl behenate in an amorphous solid dispersion (Kulkarni: [0041] and [0106]).
Regarding claims 48 and 49, Kim teaches that plasticizer such as a solvent is not required and can be excluded in the amorphous solid dispersion as the solid fat (lubricant) serves the solvent for the active ingredients (Kim: [0028]; Examples 1-20).
Regarding claim 55, Ray teaches hydroxylpropyl methylcellulose acetate succinate (HPMC-AS) as a suitable pharmaceutical acceptable carrier (Ray: page 8, line 8; claim 19), thereby meeting the claimed “a thermally labile pharmaceutical polymer.”
Regarding claims 56 and 57, Ray teaches the amorphous solid dispersion is formulated as solid oral dosage form such as tablets, capsules or sachets (Ray: page 10, lines 12-16). 
Regarding claims 59 and 76, Ray teaches lubricants such as stearic acid, magnesium stearate, calcium stearate, zinc stearate, and sodium stearyl fumarate (Ray: page 9, lines 3-5; claim 19), and Kim teaches cetyl alcohol as solid fat (Kim: [0028]; Examples -1-20), thereby meeting the claimed “the non-polymeric lubricant is poorly water soluble or water insoluble.”
prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 
	Applicant argues that conventional pharmaceutical crystalline powder lubricants when rendered amorphous within the internal phase of an amorphous within the internal phase of an amorphous solid dispersion can substantially improve solubility, dissolution, and bioavailability of the formulation. Applicant alleged that Ray teaches an extensive laundry list of excipients as the one or more pharmaceutical acceptable carriers that include lubricants and thus, Ray does not disclose a pharmaceutical composition comprising an amorphous solid dispersion that includes a lubricant as an amorphous component integrated into amorphous solid dispersion. Applicant further alleged that the solidification in Kim implies at least partially crystallization of the fat component. Thus, Applicant alleged that a skilled artisan would not infer from the teachings Ray or Kim the solubility benefits achievable by incorporating an amorphous non-polymeric lubricate in to an amorphous solid dispersion composition. (Remarks, pages 14-15). 

	In response, the Examiner disagrees. It is noted that Applicant is attacking references (Ray and Kim) individually. Applicant is noted that the 103 rejection is based on the combined teachings of Ray, Kim and Kulkarni. Thus, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

	As such, Applicant's argument alleging that fatty carrier is at least partially crystalline is an argument of counsel because nowhere in Kim does it disclosed that the solid fat was at least partially crystalline. It is noted that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). It is further noted [o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
	As a result, for at least the reason discussed above and of record, claims 31-42, 48-49, 54-57, 59, 60-62, 64-67, and 73-76 remain rejected as being obvious and .

Claims 43-47, 50-53 and 68-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al (16 March 2017; WO 2017/042731 A1) in view of Kim (29 March 2007; US 2007/0071826 A1) and Kulkarni et al (23 August 2012; US 2012/0214833 A1), as applied to claims 31 and 60 above, and further in view of Temtem et al (27 July 2017; US 2017/0209372 A1).
The product-by-process claim interpretation applies in this rejection.
The pharmaceutical compositions of claims 31 and 60 are discussed above, said discussions are incorporated herein in its entirety.
However, Ray, Kim and Kulkarni do not teach the amount of lubricant of claims 43-47 and 68-72; and the ratio of active ingredient to excipient of claims 50-53.
Regarding the amount of lubricant of claims 43-47 and 68-72, and the ratio of active ingredient to excipient of claims 50-53, Temtem teaches an amorphous solid dispersion comprising one or more active ingredient and one or more stabilizing agents including polymers and/or surfactants such as cellulose ester, cellulose ether, polyalkylene oxide, polyacrylate, polymethacrylate, polyvinyl alcohol, vinyl acetate polymer, oligosaccharide, polysaccharide, hydroxypropylcellulose, polyvinylpyrrolidone, hydroxyalkylcelluloses, hydroxyalkylalkylcellulose, hydroxypropylmethylcellulose, cellulose phthalate, cellulose succinate, cellulose acetate phthalate, hydroxypropylmethylcellulose phthalate, hydroxypropylmethylcellulose acetate succinate, polyethylene oxide, polypropylene oxide, copolymer of ethylene oxide and 
It would have been obvious to one of ordinary skill in the art to routinely optimize the amount of lubricant (solid fat), as well as, the ratio of active ingredient to pharmaceutical acceptable carriers in the amorphous solid dispersion of Ray in view Kim and Kulkarni, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Temtem provide the guidance for optimizing the amount of lubricant to an amount in the range of about 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 
	Applicant argues by alleging that the ratios taught by Temtem are irrelevant because it is not a requirement of Temtem that the stabilizing agent be amorphous in the amorphous solid dispersion. (Remarks, page 15, 3rd paragraph).
	
	 In response, the Examiner disagrees. As discussed above, the requirement of the non-polymer lubricant being amorphous in the amorphous solid dispersion has been taught and rendered obvious by the combined teachings of Ray, Kim and Kulkarni. 
	As a result, for at least the reason discussed above and of record, claims 43-47, 50-53 and 68-72 remain obvious in view of the combined teachings of Ray, Kim, Kulkarni and Temtem in the standing 103 rejection as set forth in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-53, 55-57, 59-62 and 64-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-16, 26-29, 31, 35-37, 41, 42 and 44-53 of copending Application No. 16098145. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘145 significantly overlap with the subject matter of instant claims, i.e., amorphous pharmaceutical compositions comprising an amorphous dispersion of an active ingredient, one or more pharmaceutical excipients such as surfactant or pharmaceutical polymer, and a non-polymeric lubricant such as magnesium stearate, glyceryl behenate, calcium stearate, sodium stearyl fumarate, glyceryl monostearate, glyceryl palmitostearate, myristic acid, palmitic acid stearic acid or zinc stearate, wherein the pharmaceutical compositions are produced by thermal processing or solvent evaporation process; and  wherein the active pharmaceutical ingredient is not vemurafenib.
provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.
	Applicant argues by deferring the double rejection in light of the provisional nature until one of the involved applications has been allowed in light. (Remarks, page 16). 
	
	In response, this double patenting rejection is maintained for the reason of record and pending the filing of a terminal disclaimer.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DOAN T PHAN/Primary Examiner, Art Unit 1613